Peck, J.,
delivered tbe opinion of tbe court:
Justine Mezeix, as executrix of tbe last will of ber husband, Claudius Mezeix, filed ber petition to recover tbe sum of $2,767 16, wbicb sbe alleges was tbe property of tbe deceased, and wbicb bas come into tbe United, States Treasury, where it now remains. Some testimony was taken to show bow this money came into tbe Treasury, and to establish tbe .loyalty of tbe claimant.
During tbe pendency of this petition, Charles Findlay filed bis petition, alleging bis right and title to tbe same money. Upon tbe order of tbe court, Findlay filed bis petition in intervention or cross-petition, by wbicb be was permitted to show bis own right to tbe money, and to contest that asserted by Justine Mezeix.
Justine Mezeix, during tbe lifetime of ber husband, but during bis absence from borne, induced Findlay, tbe inter-pleader, to aid ber in discharging a mortgage wbicb one McGraw held upon tbe property of her husband, wbicb sbe was exceedingly anxious to have discharged, because of some order from tbe headquarters of tbe United States forces at Natchez, Mississippi, known as No. 27, wbicb is not in tbe record.
Application was made to tbe mortgagee to have him accept tbe amount due him in what tbe witnesses call “ greenbacks,” probably meaning tbe Treasury notes of tbe United States, wbicb be refused to do, saying that be preferred tbe security of bis mortgage to tbe money offered him.
Upon this, General M. Brayman, then in command of tbe United States forces at Natchez, on tbe 2d of December, 1864, issued an order directing that, as both mortgagor and mort*234gagee were disloyal, tbe money should be paid over to the -assistant special agent of the Treasury of the district of Natchez, which was done.
Prior to this, the following receipt for the money had been given:
“ Headquarters United States Forces,
“ $2,767 16. Natchez, Miss., August 8, 1864.
“Beceived of Charles Findlay, on account of 0. Mezeix, the sum of twenty-seven hundred and sixty-seven dollars and sixteen cents, ($2,767 16,) being amount in dispute in case of Mezeix v. McG-raw, and ordered to be paid over to me by the general commanding.
“DAVID L. KINNINMENT,
uLieutenant and Acting A. D. C., and Judge Advocate
The Secretary of the Treasury acknowledges that this money is now in the Treasury, subject to the decision of this court as to who is the rightful owner.
This receipt, coupled with the depositions in the case, shows plainly that Findlay is entitled to recover this money, and that he never gave aid or comfort to the rebellion; and although the mortgagor and mortgagee, in the opinion of General Bray-man, were disloyal, tlie interpleader was not tainted in that regard.
The special counsel for the United States, employed to represent the public interest in cases of captured and abandoned property — and in this category this case is placed by all the parties — says it is not claimed on the part of the defendants that they have not the money, but that they hold it subject to the title which may be made by the interpleading parties to this contest.
We are satisfied that this money never belonged to the claimant, Justine Mezeix, as executrix, and consequently it is ordered that her petition be dismissed.
We are also satisfied that the right and title to this money is in Charles Findlay, the claimant and interpleading party in the suit of Justine Mezeix, executrix, &c.; and we therefore uphold his interpleader as against the said Justine Mezeix, executrix, &c., and order a judgment for the said Charles Findlay that he recover the sum of $2,767 16, now in the Treasury of the United States as captured and abandoned property, and that he have judgment therefor.